IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,356-01


                  EX PARTE THOMAS DARRELL CROSS JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR27615-B IN THE 75TH DISTRICT COURT
                             FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

sexual abuse of a child and sentenced to imprisonment for sixty years.

        On March 23, 2015, an order designating issues was signed by the trial court, but no findings

of fact have been forwarded with the application. It appears that the application was forwarded to

this Court before the trial court finished its fact-finding. We remand this application to the 75th

District Court of Liberty County to allow the trial judge to complete an evidentiary investigation and
enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: June 24, 2015
Do not publish